Citation Nr: 1206016	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected right knee torn medial meniscus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this issue in February 2010 to obtain the complete record of the July 2006 VA examination and to provide a VA opinion.  Thereafter, the RO continued the denial of the claim (as reflected in the November 2011supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record the Board finds that another remand is necessary prior to adjudicating the claim on appeal.

The Board remanded this issue in February 2010 to obtain a VA opinion on whether the Veteran has arthritis of the right knee and if so, whether it is related to the Veteran's service-connected right knee disability.  The examiner was specifically asked to review the radiographic and MRI findings discussed in the July 2006, July 2007 and September 2008 VA examinations.  The Board notes that the VA examiner in January 2010 discussed the pertinent radiographic and MRI results, and opined that it was less likely as not that the pertinent findings constituted evidence of right knee arthritis.  However, as part of his rationale he did not mention the results of a December 2006 MRI of the right knee that showed "intrasubstance degenerative changes of the posterior horn."  (It appears that the examiner may have made a typographical error when discussing a 2008 MRI report that reflects some of the information in the December 2006 MRI; however, this is unclear from the record.)  Furthermore, in a January 2007 VA treatment record two VA physicians determined that the Veteran's history and examination are very suggestive of osteoarthritis and the lab and radiographic findings also support this diagnosis.  The Board notes that the VA examiner was not specifically asked to discuss other VA treatment records as part of his opinion.  Nonetheless, the Board finds that this information may affect his decision, and if not, he should explain why he came to a different conclusion.  Accordingly, the Board finds that it is necessary to obtain clarification of the VA opinion to fairly decide the claim. 

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file, including a copy of this remand, to the VA examiner who evaluated the Veteran in January 2010.  If he is not available, then send the claims file for a VA opinion by an orthopedist.  The examiner is requested to review all pertinent records associated with the claims file, to include specifically the January 2007 VA treatment record discussed above which reflects two VA physicians assessed osteoarthritis of the right knee, and the December 2006 right knee MRI findings of "intrasubstance degenerative changes of the posterior horn," and offer an opinion as to whether the radiographic and MRI findings associated with the claims file constitute evidence of right knee arthritis, and if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such right knee arthritis is proximately due to, the result of, or aggravated by, the service-connected right knee torn medial meniscus.  Any additional tests or examination that are deemed necessary should be conducted.  

The examiner is requested to provide a rationale for all conclusions reached.  As part of the rationale, the examiner is asked to reconcile the January 2007 VA treatment record that indicates the Veteran has osteoarthritis of the right knee and the December 2006 MRI of the right knee finding of intrasubstance degenerative changes of the posterior horn.  

2. Upon completion of the foregoing, readjudicate the Veteran's increased rating claim for service-connected right knee torn medial meniscus, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


